Citation Nr: 1100207	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-25 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound to the abdomen, Muscle Group 
XIX, status post laparotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1969.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking an increased evaluation for his service-
connected residuals of shell fragment wound to the abdomen, 
Muscle Group XIX, status post laparotomy.

After reviewing the Veteran's claims file, the Board finds there 
is a further duty to assist the Veteran in this matter.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

A December 2008 private treatment letter was received from R.P., 
M.D.  In the letter, Dr. P. noted that the Veteran has chronic 
abdominal pain for which he continues to seek medical attention 
for discomfort and scarring.  Dr. P. further noted that this 
remains an active medical concern and an ongoing disability for 
the Veteran.

A review of the Veteran's claims folder revealed no actual 
treatment records having been received from Dr. P.  When VA is 
put on notice of the existence of private medical records, VA 
must attempt to obtain those records before proceeding with the 
appeal.  See 38 C.F.R. § 3.159(c)(1); See Lind v. Principi, 3 
Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Accordingly, the RO, with the assistance of the 
Veteran, should attempt to obtain these treatment records.


Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his service-connected 
residuals of shell fragment wound to the 
abdomen, Muscle Group XIX, status post 
laparotomy, since in January 2006.  The 
Board is specifically interested in 
obtaining treatment records from R.P., M.D.  
Based on his response, the RO must attempt 
to procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  In addition, 
regardless of the Veteran's response, the 
RO must obtain the Veteran's updated 
treatment records from the VA medical 
center in Evansville, Indiana, from January 
2009 to the present.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) notify the Veteran 
that that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  After completing the above actions, and 
any other development as may be indicated, 
the claim on appeal must be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


